DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/792676 filed on December 09, 2020.
	
Status of Claims
2.	Claims 21-40 are pending.

Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 10-11 of remarks in regards to 35 U.S.C. 103, relating to claim 1, “Tang does not teach "providing the term-based score to a first domain-based scorer of a first device" and "providing the term-based score to a second domain-based scorer of the first device," as recited in claim 21 as amended. Tang is directed to a database searching method, in which document "hits" are ranked based on an information measure (e.g., a Shannon information score) of itoms shared by both the hit and the query. See Tang, para. [0022]. An itom is a word, a token, or a multi-word phrase. See id. at para. [0289]. In the method, documents in various databases are evaluated to identify itoms. The itoms are used to create index files for the corpus of documents. See id. at para. [0535]. The index file includes an entry for each itom, where the itom appears in the text, and the size of the entry. See id. at para. [0177]. In a centralized search approach, when a query is received by a server, the itoms of the query are identified and used to search the index 


Examiner replies that Tang does teach this limitation. Par. 0543 Tang disclose each client providing to a server a hit score based upon its own unique dataset. ar. 0543 discloses each client receiving a query and each client performing a search on its own local flat file database and each client reporting the hits back to the server.  The server is seen as the first client.  Each client is seen as the domain based scorer. 


	On Pg. 10-11 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Tang, paras. [0545]-[0560] (emphasis added). Tang does not disclose that the server comprises two separate hit scorers. Further, neither the individual scorer of the server nor the individual scorer of each client provides scoring based on a domain or topic. As such, Tang does not teach that a first domain-based scorer and a second domain-based scorer are implemented on a single device, let alone a single device that calculates domain scores for respective domains and computes an adjusted score based in the domain scores. For at least the foregoing reasons, Tang does not disclose the above-recited claim elements of claim 21 as amended”.




Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


5.	Claims 21, 39 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No. 9,836,538.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both Application 15/792676 and U.S. Patent No. 9,836,538 discuss determining a query ambiguity using multiple algorithms and multiple search engines.
This is an obviousness-type double patenting rejection because the claims from U.S. Patent No. 9,836,538 have been patented.

As to claim 21 U.S. Patent No. 9,836,538 teaches a computer-readable storage device that stores executable instructions that, when executed by a computer, cause the computer to perform operations comprising:
receiving a query; calculating scores for a plurality of documents obtained with respect to the received query by comparing terms in the query with terms in the documents (U.S. Patent No. 9,836,538 discloses receiving a query; calculating scores for a plurality of documents obtained with respect to the received query by comparing terms in the query with terms in the documents);
calling a same first function implemented by each of a plurality of domain-based scorers of different types, to determine, without utilizing one or more documents of the plurality of documents, which of the domain-based scorers will contribute and which will not contribute to scoring of the documents in response to the calculation of the scores for the plurality of documents (U.S. Patent No. 9,836,538 discloses calling a same first function implemented by each of a plurality of domain-based scorers of different types, to determine, without utilizing one or more documents of the plurality of documents, which of the domain-based scorers will contribute and which will not contribute to scoring of the documents in response to the calculation of the scores for the plurality of documents);
wherein the same first function is used to determine whether the received query is too vague and will not be scored or is not too vague and will be scored (U.S. Patent No. 9,836,538 discloses wherein the same first function is used to determine whether the received query is too vague and will not be scored or is not too vague and will be scored);
each of the domain-based scorers calculating a domain-based score based on features of the documents or of the query that are specific to a substantive field of knowledge after the calculation of the scores for the plurality of documents (U.S. Patent No. 9,836,538 discloses each of the domain-based scorers calculating a domain-based score based on features of the documents or of the query that are specific to a substantive field of knowledge after the calculation of the scores for the plurality of documents);
 the each of the plurality of domain- based scorers implementing its own version of a same second function to calculate the domain-based score of the documents without obtaining the documents again with respect to the received query, wherein the same second function computes domain-based scores (U.S. Patent No. 9,836,538 disclose the each of the plurality of domain-based scorers implementing its own version of a same second function to calculate the domain-based score of the documents without obtaining the documents again with respect to the received query, wherein the same second function computes domain-based scores,);
wherein the same second function of each of the plurality of domain-based scorers utilizes the documents which have already received scores based on the terms in the query to calculate the domain-based scores of the documents (U.S. Patent No. 9,836,538 discloses wherein the same second function of each of the plurality of domain-based scorers utilizes the documents which have already received scores based on the terms in the query to calculate the domain-based scores of the documents);
including, on a list, those domain-based scorers that indicate, through the same first function, that they will contribute to scoring of the documents (U.S. Patent No. 9,836,538 discloses including, on a list, those domain-based scorers that indicate, through the same first function, that they will contribute to scoring of the documents); 
computing adjusted scores of the documents by combining the contributions from all of the domain-based scorers creating a set of search results based on the adjusted scores of the documents; and presenting the search results to a user (U.S. Patent No. 9,836,538 discloses computing adjusted scores of the documents by combining the contributions from all of the domain-based scorers; creating a set of search results based on the adjusted scores of the documents; and presenting the search results to a user).


As to claim 39 U.S. Patent No. 9,836,538 teaches a system that responds to a document search request, the system comprising: (U.S. Patent No. 9,836,538 discloses a system that responds to a document search request, the system comprising: a memory; and a processor programmed to):
receive a query; calculate scores for a plurality of documents obtained with respect to the received query by comparing terms in the query with terms in the documents (U.S. Patent No. 9,836,538 discloses receive a query; calculate scores for a plurality of documents obtained with respect to the received query by comparing terms in the query with terms in the documents;);
call a same first function implemented by each of a plurality of domain- based scorers of different types, to determine, without utilizing one or more documents of the plurality of documents, which of the domain-based scorers will contribute and which will not contribute to scoring of the documents in response to the calculation of the scores for the plurality of documents (U.S. Patent No. 9,836,538 discloses call a same first function implemented by each of a plurality of domain-based scorers of different types, to determine, without utilizing one or more documents of the plurality of documents, which of the domain-based scorers will contribute and which will not contribute to scoring of the documents in response to the calculation of the scores for the plurality of documents);
wherein the same first function is used to determine whether the received query is too vague and will not be scored or is not too vague and will be scored (U.S. Patent No. 9,836,538 discloses wherein the same first function is used to determine whether the received query is too vague and will not be scored or is not too vague and will be scored);
each of the domain-based scorers calculating a domain-based score based on features of the documents or of the query that are specific to a substantive field of knowledge after the calculation of the scores for the plurality of documents (U.S. Patent No. 9,836,538 discloses each of the domain-based scorers calculating a domain-based score based on features of the documents or of the query that are specific to a substantive field of knowledge after the calculation of the scores for the plurality of documents,);
the each of the plurality of domain-based scorers implementing its own version of a same second function to calculate the domain-based score of the documents without obtaining the documents again with respect to the received query, wherein the same second function computes domain-based scores (U.S. Patent No. 9,836,538 discloses the each of the plurality of domain-based scorers implementing its own version of a same second function to calculate the domain-based score of the documents without obtaining the documents again with respect to the received query, wherein the same second function computes domain-based scores);
wherein the same second function of each of the plurality of domain-based scorers utilizes the documents which have already received scores based on the terms in the query to calculate the domain-based scores of the documents (U.S. Patent No. 9,836,538 discloses wherein the same second function of each of the plurality of domain-based scorers utilizes the documents which have already received scores based on the terms in the query to calculate the domain-based scores of the documents);
include, on a list, those domain-based scorers that indicate, through the same first function, that they will contribute to scoring of the documents (U.S. Patent No. 9,836,538 discloses include, on a list, those domain-based scorers that indicate, through the same first function, that they will contribute to scoring of the documents);
compute adjusted scores of the documents by combining the contributions from all of the domain-based scorers; create a set of search results based on the adjusted scores of the documents; and present the search results to a user (U.S. Patent No. 9,836,538 discloses compute adjusted scores of the documents by combining the contributions from all of the domain-based scorers; create a set of search results based on the adjusted scores of the documents; and present the search results to a user.).


As to claim 40 U.S. Patent No. 9,836,538 discloses teaches a method of responding to a search query, the method comprising: using a processor to perform acts comprising (U.S. Patent No. 9,836,538 discloses a method of responding to a search query, the method comprising: using a processor to perform acts comprising):
receiving a query; calculating scores for a plurality of documents obtained with respect to the received query by comparing terms in the query with terms in the documents (U.S. Patent No. 9,836,538 discloses receiving a query; calculating scores for a plurality of documents obtained with respect to the received query by comparing terms in the query with terms in the documents);
calling a same first function implemented by each of a plurality of domain-based scorers of different types, to determine, without utilizing one or more documents of the plurality of documents, which of said domain-based scorers will contribute and which will not contribute to scoring of said documents in response to the calculation of said scores for the plurality of documents (U.S. Patent No. 9,836,538 discloses calling a same first function implemented by each of a plurality of domain-based scorers of different types, to determine, without utilizing one or more documents of the plurality of documents, which of said domain-based scorers will contribute and which will not contribute to scoring of said documents in response to the calculation of said scores for the plurality of documents);
wherein the same first function is used to determine whether the received query is too vague and will not be scored or is not too vague and will be scored (U.S. Patent No. 9,836,538 discloses wherein the same first function is used to determine whether the received query is too vague and will not be scored or is not too vague and will be scored);
each of said domain-based scorers calculating a domain-based score based on features of said documents or of said query that are specific to a substantive field of knowledge after the calculation of the scores for the plurality of documents (U.S. Patent No. 9,836,538 discloses each of said domain-based scorers calculating a domain-based score based on features of said documents or of said query that are specific to a substantive field of knowledge after the calculation of the scores for the plurality of documents,);
said each of said plurality of domain- based scorers implementing its own version of a same second function to calculate the domain-based score of said documents without obtaining said documents again with respect to the received query, wherein the same second function computes domain-based scores (U.S. Patent No. 9,836,538 discloses said each of said plurality of domain-based scorers implementing its own version of a same second function to calculate the domain-based score of said documents without obtaining said documents again with respect to the received query, wherein the same second function computes domain-based scores);
wherein said same second function of each of the plurality of domain-based scorers utilizes said documents which have already received scores based on the terms in said query to calculate the domain-based scores of said documents (U.S. Patent No. 9,836,538 discloses wherein said same second function of each of the plurality of domain-based scorers utilizes said documents which have already received scores based on the terms in said query to calculate the domain-based scores of said documents); 
including, on a list, those domain-based scorers that indicate, through said same first function, that they will contribute to scoring of said documents (U.S. Patent No. 9,836,538 discloses including, on a list, those domain-based scorers that indicate, through said same first function, that they will contribute to scoring of said documents);
computing adjusted scores of said documents by combining the contributions from all of the said domain-based scorers; creating a set of search results based on the adjusted scores of the documents; and presenting the search results to a user (U.S. Patent No. 9,836,538 discloses computing adjusted scores of said documents by combining the contributions from all of the said domain-based scorers; creating a set of search results based on the adjusted scores of the documents; and presenting the search results to a user).


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


7.	Claims 21-25, 17-32 and 35-40 are rejected under 35 U.S.C. 102(a) as being anticipated over Tang et al. U.S. Patent Application Publication No. 2008/0077570 (herein as ‘Tang’).

	As to claim 21 Tang teaches a system comprising: a processor (Par. 1117 Tang discloses a processor);
and memory coupled to the processor (Par. 1117 Tang discloses a memory); 
the memory comprising computer executable instructions that, when executed by the processor, 
performs a method comprising: receiving a query (Par. 0017 Tang disclose itoms are words. Par. 0430 Tang discloses receiving a distribution of (D, F, Tr), where D is the database, F its itom (word search) distribution functions.); 
identifying a document relating to the query (Par. 0537 Tang discloses hit documents related to query itoms (words); 
calculating a term-based score for the document by comparing one or more terms in the query with one or more terms in the document; determining the term-based score meets a threshold for performing further analysis on the document (Par. 0383 Tang discloses a selected subset of outputs are used to perform a search on a smaller database region.  Par. 0427 Tang discloses once the item (words) frequencies of search reach a threshold, the results are merged together.  Merging results together based upon threshold is seen as determining a term-based score meets threshold for performing further analysis on the document);
identifying a first domain relating to the document based on the one or more terms in the query, wherein the first domain represents a first topic (Par. 0544 Tang discloses each client of the system perform the query search on its own local dataset. The local dataset is seen as the first substantive field of knowledge.  Par. 1100 Tang discloses the data set is related to the query topic);
identifying a second domain relating to the document based on the one or more terms in the query, wherein the second domain represents a second topic (Par. 0543 and 0544 Tang discloses each client of the system perform the query search on its own local dataset. Each local score is based upon the local data setting on that individual client server. The local dataset is seen as the second substantive field of knowledge. Par. 1100 Tang discloses the data set is related to the query topic);
providing the term-based score to a first domain-based scorer of a first device, wherein the first domain-based scorer corresponds to the first domain (Par. 0543 Tang disclose each client providing to a server a hit score based upon its own unique dataset. The server is seen as the first device);
providing the term-based score to a second domain-based scorer of the first device, wherein the second domain-based scorer corresponds to the second domain (Par. 0543 Tang disclose each client providing to a server a hit score based upon its own unique dataset. The server is seen as the first device); 
wherein the first domain-based scorer is different from the second domain-based scorer (Par. 0543 and 0544 Tang discloses each client of the system perform the query search on its own local dataset. Each local score is based upon the local data setting on that individual client server. The local data setting for each client is seen as the first domain-based scorer is different from the second domain-based scorer);
calculating by the first device, a first domain-based score for the document using the first domain- based scorer, wherein the first domain-based score is based on the first domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset. The hit score is seen as the first domain-based score. The server is seen as the first device);  
calculating, by the first device, a second domain-based score for the document using the second domain-based scorer, wherein the second domain-based score is based on the second domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset. The hit score is seen as the second domain-based score. The server is seen as the first device);  
computing, by the first device, an adjusted score for the document by combining the term-based score, the first domain-based score, and the second domain-based score (Par. 0543 Tang discloses computing and adjusted score based on the cumulative data for all clients. The server is seen as the first device);
and providing search results based on the adjusted score (Par. 0547 Tang discloses generating a collection of unique items from the hit list).


As to claim 22 Tang teaches each and every limitation of claim 21.
Tang teaches the method further comprising: prior to providing the term-based score to the first domain-based scorer, identifying a plurality of domain-based scorers, wherein the plurality of domain-based scorers comprises the first domain-based scorer, the second domain-based scorer, and a third domain-based scorer (Par. 787 Tang discloses a receiving bids for hit from clients to be one of the 50,000 accepted searches).

As to claim 23 Tang teaches each and every limitation of claim 22.
In addition Tang teaches the method further comprising: determining, based on one or more criteria, whether each of the plurality of domain-based scorers will calculate a score for the document (Par. 0430 Tang discloses slave nodes process the query and return a result only if the user-defined threshold number of hits are met).

As to claim 24 Tang teaches each and every limitation of claim 23.
In addition Tang teaches wherein determining whether each of the plurality of domain-based scorers will calculate a score for the document comprises exposing, by one or more of the plurality of domain-based scorers, a function that is callable by an external entity (Par. 0430 Tang discloses slave nodes process the query and return a result only if the user-defined threshold number of hits are met).


As to claim 25 Tang teaches each and every limitation of claim 24.
In addition Tang teaches wherein the function indicates whether the query provides enough information for the one or more of the plurality of domain-based scorers to calculate a score (Par. 0430 Tang discloses slave nodes process the query and return a result only if the user-defined threshold number of hits are met).


As to claim 27 Tang teaches each and every limitation of claim 23.
In addition Tang teaches the method further comprising: determining, based on the one or more criteria, the third domain-based scorer will not calculate a score for the document; and in response to the determining, not providing the term-based score to the third domain- based scorer (Par. 0430 Tang discloses slave nodes process the query and return a result only if the user-defined threshold number of hits are met. Not meeting the threshold is seen as no calculating a score to be sent to the term based scorer).

As to claim 28 Tang teaches each and every limitation of claim 27.
In addition Tang teaches further comprising: determining, based on the one or more criteria, the first domain-based scorer and the second domain-based scorer will calculate a score for the document; in response to the determining, adding the first domain-based scorer and the second domain-based scorer to a list; and providing the term-based score to each domain-based scorer added to the list (Par. 0543 Tang discloses computing and adjusted score based on the cumulative data for all clients);

As to claim 29 Tang teaches each and every limitation of claim 25.
In addition Tang teaches the method further comprising: identifying one or more concepts associated with the one or more terms in the query; and selecting the plurality of domain-based scorers based on the one or more concepts (Par. 0570 Tang discloses searching for data collections based upon a certain type of data. Search engines present information related to the concept).

As to claim 30 Tang teaches each and every limitation of claim 29.
In addition Tang teaches wherein the first domain-based score and the second domain-based score are based on an amount of the one or more concepts identified in the document (Par. 0383 Tang discloses a selected subset of outputs are used to perform a search on a smaller database region.  Par. 0427 Tang discloses once the item (words) frequencies of search reach a threshold, the results are merged together.  Merging results together based upon threshold is seen as determining a term-based score meets threshold for performing further analysis on the document. Par. 0543 Tang discloses computing and adjusted score based on the cumulative data for all clients).

As to claim 31 Tang teaches each and every limitation of claim 30.
In addition Tang teaches wherein the first domain-based score and the second domain-based score are increased as the amount of the one or more concepts identified in the document increases (Par. 0383 Tang discloses a selected subset of outputs are used to perform a search on a smaller database region.  Par. 0427 Tang discloses once the item (words) frequencies of search reach a threshold, the results are merged together.  Merging results together based upon threshold is seen as determining a term-based score meets threshold for performing further analysis on the document. Par. 0543 Tang discloses computing and adjusted score based on the cumulative data for all clients).

As to claim 32 Tang teaches each and every limitation of claim 21.
In addition Tang teaches wherein one or more terms in the document are located in at least one of the a title of the document or a summary of the document (Par. 0501 Tang discloses locating the itoms (words) within the title).

As to claim 34 Tang teaches each and every limitation of claim 21.
In addition Tang teaches wherein computing the adjusted score for the document comprises calculating a sum of the term-based score, the first domain-based score, and the second domain-based score (Par. 0543 Tang discloses computing and adjusted score based on the cumulative data for all clients).

As to claim 35 Tang teaches each and every limitation of claim 21.
In addition Tang teaches wherein computing the adjusted score for the document comprises applying a first weight to the first domain-based score and a second weight to the second domain-based score (Par. 1068 Tang discloses applying a weight to different fields.  Par. 1069 Tang discloses the hits are calculated based upon the weight).

As to claim 36 Tang teaches each and every limitation of claim 35.
In addition Tang teaches wherein the first weight is based on an amount of the one or more terms in the query that are associated with the one or more terms in the document (Par. 1068 Tang discloses applying a weight to different fields.  Par. 1069 Tang discloses the hits are calculated based upon the weight).

As to claim 37 Tang teaches each and every limitation of claim 35.
In addition Tang teaches wherein one or more explanations are provided to explain a reason the adjusted score was assigned to the document (Par. 0042 Tang discloses notifying the group of users of a ranking of the data content).

As to claim 38 Tang teaches each and every limitation of claim 21.
In addition Tang teaches wherein the first domain-based scorer determines a most important concept related to the query and boosts the first domain-based score based on a relationship between the most important concept and the document (Par. 1068 Tang discloses applying a weight to different fields.  Par. 1069 Tang discloses the hits are calculated based upon the weight).

As to claim 39 Tang teaches a method comprising: receiving a query (Par. 0017 Tang disclose itoms are words. Par. 0430 Tang discloses receiving a distribution of (D, F, Tr), where D is the database, F its itom (word search) distribution functions.); 
identifying a document relating to the query (Par. 0537 Tang discloses hit documents related to query itoms (words);
calculating a term-based score for the document by comparing one or more terms in the query with one or more terms in the document; determining the term-based score meets a threshold for performing further analysis on the document (Par. 0383 Tang discloses a selected subset of outputs are used to perform a search on a smaller database region.  Par. 0427 Tang discloses once the item (words) frequencies of search reach a threshold, the results are merged together.  Merging results together based upon threshold is seen as determining a term-based score meets threshold for performing further analysis on the document);
identifying a first domain relating to the document based on the one or more terms in the query, wherein the first domain represents a first topic (Par. 0544 Tang discloses each client of the system perform the query search on its own local dataset. The local dataset is seen as the first substantive field of knowledge);
identifying a second domain relating to the document based on the one or more terms in the query, wherein the second domain represents a second topic (Par. 0544 Tang discloses each client of the system perform the query search on its own local dataset. The local dataset is seen as the second substantive field of knowledge);
providing the term-based score to a first domain-based scorer of a first device, wherein the first domain-based scorer corresponds to the first domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset. The server is seen as the first device);
providing the term-based score to a second domain-based scorer of the first device, wherein the second domain-based scorer  corresponds to the second domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset. The server is seen as the first device);
wherein the first domain-based scorer is different from the second domain-based scorer (Par. 0543 and 0544 Tang discloses each client of the system perform the query search on its own local dataset. Each local score is based upon the local data setting on that individual client server. The local data setting for each client is seen as the first domain-based scorer is different from the second domain-based scorer);
calculating by the first device, a first domain-based score for the document using the first domain-based scorer, wherein the first domain-based score is based on the first domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset. The hit score is seen as the first domain-based score. The server is seen as the first device);  
calculating, by the first device,  a second domain-based score for the document using the second domain- based scorer, wherein the second domain-based score is based on the second domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset. The hit score is seen as the second domain-based score. The server is seen as the first device);  
computing by the first device, an adjusted score for the document by combining the term-based score, the first domain-based score, and the second domain-based score (Par. 0543 Tang discloses computing and adjusted score based on the cumulative data for all clients. The server is seen as the first device);
and providing search results based on the adjusted score (Par. 0547 Tang discloses generating a collection of unique items from the hit list).

As to claim 40 Tang teaches a computer-readable storage device that stores executable instructions that, when executed by a computer, cause the computer to perform operations comprising: 
receiving a query  (Par. 0017 Tang disclose itoms are words. Par. 0430 Tang discloses receiving a distribution of (D, F, Tr), where D is the database, F its itom (word search) distribution functions.);
identifying a document relating to the query (Par. 0537 Tang discloses hit documents related to query itoms (words);  
calculating a term-based score for the document by comparing one or more terms in the query with one or more terms in the document; determining the term-based score meets a threshold for performing further analysis on the document (Par. 0383 Tang discloses a selected subset of outputs are used to perform a search on a smaller database region.  Par. 0427 Tang discloses once the item (words) frequencies of search reach a threshold, the results are merged together.  Merging results together based upon threshold is seen as determining a term-based score meets threshold for performing further analysis on the document);
identifying a first domain relating to the document based on the one or more terms in the query, wherein the first domain represents a first topic (Par. 0544 Tang discloses each client of the system perform the query search on its own local dataset. The local dataset is seen as the first substantive field of knowledge);
identifying a second domain relating to the document based on the one or more terms in the query, wherein the second domain represents a second topic (Par. 0544 Tang discloses each client of the system perform the query search on its own local dataset. The local dataset is seen as the second substantive field of knowledge);
providing the term-based score to a first domain-based scorer, of the first device, wherein the first domain-based scorer corresponds to the first domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset);
providing the term-based score to a second domain-based scorer of the first device, wherein the second domain-based scorer corresponds to the second domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset);
wherein the first domain-based scorer is different from the second domain-based scorer (Par. 0543 and 0544 Tang discloses each client of the system perform the query search on its own local dataset. Each local score is based upon the local data setting on that individual client server. The local data setting for each client is seen as the first domain-based scorer is different from the second domain-based scorer);
calculating a first domain-based score for the document using the first domain-based scorer, wherein the first domain-based score is based on the first domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset. The hit score is seen as the first domain-based score);  
calculating a second domain-based score for the document using the second domain- based scorer, wherein the second domain-based score is based on the second domain (Par. 0543 Tang disclose each client providing a hit score based upon its own unique dataset. The hit score is seen as the second domain-based score);  
computing an adjusted score for the document by combining the term-based score, the first domain-based score, and the second domain-based score (Par. 0543 Tang discloses computing and adjusted score based on the cumulative data for all clients);
and providing search results based on the adjusted score (Par. 0547 Tang discloses generating a collection of unique items from the hit list).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 26 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tang et al. U.S. Patent Application Publication No. 2008/0077570 (herein as ‘Tang’) and further in view of Rickard U.S. Patent Application Publication No. 2004/0034633 (herein as ‘Rickard’).

As to claim 26 Tang teaches each and every limitation of claim 25.
Tang does not teach but Rickard teaches wherein the one or more criteria comprise identifying whether the query is too vague to perform a meaningful analysis of the document (Par. 0091 Rickard discloses multiple databases performing the comparison functions. Par. 0086 Rickard discloses the indices of multiple databases providing different fuzzy attributes.  Par. 0031 Rickard discloses in different applications a user is identifying a vague query.  Par. 0079 Rickard discloses a data event/document that is associated with a fuzzy attributes is based upon a threshold.  The threshold is seen as using its own set of first criteria for determining whether the received query is too vague or not too vague).
Tang and Rickard are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the targeted search results of Tang to include the query analysis of Rickard, to incorporate non-textual data into a query language. The suggestion/motivation to combine is that it would be obvious in order to provide a more effective non-textual searching (Par. 0004 Rickard).

As to claim 33 Tang teaches each and every limitation of claim 22.
Tang does not teach but Rickard teaches wherein at least one of the plurality of domain-based scorers uses query-dependent scoring and a different one of the plurality of domain-based scorers uses query-independent scoring (Par. 0091 Rickard discloses multiple databases performing the comparison functions. Par. 0086 Rickard discloses the indices of multiple databases providing different fuzzy attributes.  Par. 0031 Rickard discloses in different applications a user is identifying a vague query.  Par. 0079 Rickard discloses a data event/document that is associated with a fuzzy attributes is based upon a threshold.  The threshold is seen as using its own set of first criteria for determining whether the received query is too vague or not too vague).
Tang and Rickard are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the targeted search results of Tang to include the query analysis of Rickard, to incorporate non-textual data into a query language. The suggestion/motivation to combine is that it would be obvious in order to provide a more effective non-textual searching (Par. 0004 Rickard).


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  May 07, 2021Examiner, Art Unit 2159    
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159